 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   MICHAEL H. HILL,                                    Case No. 1:18-cv-01673-DAD-JDP

10                   Plaintiff,                          ORDER GRANTING MOTION TO
                                                         WITHDRAW REQUEST FOR APPEAL
11           v.
                                                         ECF No. 21
12   COMMISSIONER OF
     SOCIAL SECURITY,
13
                      Defendant.
14

15          Plaintiff Michael H. Hill proceeds in this Social Security appeal unrepresented by
16   counsel. Plaintiff moves to withdraw his appeal of the adverse decision made by defendant
17   Commissioner of Social Security. ECF No. 21. Plaintiff’s motion is hereby granted, and his
18   appeal is dismissed. The clerk is directed to close this case.
19
20 IT IS SO ORDERED.

21

22 Dated:      August 2, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25   No. 204
26
27

28


                                                    1
